DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on January 24, 2022 have been entered and considered herein. Claims 1-8 are pending.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 102 rejection (Remarks pages 4) with respect to claims 1, 3-8 have been fully considered. As is understood by the Applicant and Examiner, the submitted claim amendment to Claims 1 and 7 modify the interpretation of the claim limitation. Examiner conducted an updated search and identified prior art that teaches the amended claim limitation and is incorporated into the cited prior art. The applicant is encouraged to amend claims to better define the invention.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori et al (JP 2017/103748) in view of Rouh et al (WO 2013190202).
Regarding Claim 1, Yasunori et al teach an image processing apparatus (image processing apparatus 10; Fig 1 and ¶ [0033]) comprising: a calculation unit that calculates a size of a target object on an occasion when the target object exists along a peripheral edge part of a captured image captured by an external image capturing apparatus (a plurality of images are captured with a camera and processed with the apparatus, including the region calculation unit 13 containing a region calculation unit 131 to calculate the size of a target object and the target object size along the peripheral edge of the image could be calculated when in the target existence area; Figs 1, 2, 11, 12 and ¶ [0033], [0037]-[0038], [0063]-[0068]), based on a plurality of images containing the target object that needs to undergo image processing for protecting privacy (privacy-protected image processing is performed on a plurality of images including a target object requiring privacy protected image processing; [0033]); and an image processing unit that performs the image processing on the region determined by the determination unit (the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the region identified as the target existence region; Fig, 1, 13 and ¶ [0033], [0070]-[0074]).
Yasunori et al does not teach a determination unit that determines a region on the captured image where a part of the target object protrudes outside a peripheral edge part of the captured image, based on the size of the target object calculated by the calculation unit.
Rouh et al is analogous art pertinent to the technical problem addressed by this application and teaches a determination unit (image processing module 12; Fig 1 and pg 11, ln 26 – pg 12, ln 6) that determines a region on the captured image where a part of the target object protrudes outside a peripheral edge part of the captured image, based on the size of the target object calculated by the calculation unit (the image processing module 12 identifies regions with identifying characteristics including the area imaged beyond the peripheral boundary based on the size of the image and characters of a calculated pixel size and dimension; Figs 1, 2 and pg 11, ln 26 – pg 12, ln 6, and pg 17, ln 21 – pg 18, ln 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Yasunori et al with Rouh et al including a determination unit that determines a region on the captured image where a part of the target object protrudes outside a peripheral edge part of the captured image, based on the size of the target object calculated by the calculation unit. The correct identification of characters and orientation of the image including characters outside the peripheral edge of the image reduces error rate thereby improving application of reading characters, such as with a license plate, as recognized by Rouh et al (pg 3, ln 23-25).

Regarding Claim 3, Yasunori et al, in view of Rouh et al, teaches the image processing apparatus according to claim 1 (as described above), wherein Yasunori et al further teaches a recording unit that records an image having undergone the image processing by the image processing unit (processed image (signal) may be stored and transferred with a recording medium; ¶ [100]-[0103]).  
Regarding Claim 4, Yasunori et al, in view of Rouh et al, teaches the image processing apparatus according to claim 1 (as described above), wherein Yasunori et al further teaches the image processing is any of pixilation processing, blurring processing, and processing of fitting a fixed image (image processing by the image processing unit 14 may including mosaic, blurring or pixilation; ¶ [0070]).  
Regarding Claim 5, Yasunori et al, in view of Rouh et al, teaches the image processing apparatus according to claim 1 (as described above), wherein Yasunori et al further teaches the target object is a license plate of a vehicle or a person (target object can include any object that needs privacy protection, including a license plate or a person; ¶ [0094]).  
Regarding Claim 6, Yasunori et al, in view of Rouh et al, teaches the image processing apparatus according to claim 1 (as described above), wherein Yasunori et al further teaches the image capturing apparatus is a drive recorder (the imaging device includes a camera and is a computer system with a processor, display, memory and the like to execute instruction to image a scene including a target object; ¶ [0037], [0096]).

Regarding Claim 7, Yasunori et al teach an image processing method that is performed by a processor (method of operating image processing apparatus 10 performed by a processor on a computer system; Figs 1, 17, 19 and ¶ [0033], [0079]-[0085], [0096]), the image processing method comprising: a calculation step of calculating a size of a target object on an occasion when the target object exists along a peripheral edge part of a captured image captured by an external image capturing apparatus (in the target existence area calculation step (S13), a plurality of images are captured with a camera and processed with the apparatus, including the region calculation unit 13 containing a region calculation unit 131 to calculate the size of a target object and the target object size along the peripheral edge of the image could be calculated when in the target existence area; Figs 1, 2, 11, 12, 17, 19 and ¶ [0033], [0037]-[0038], [0063]-[0068], [0084]), based on a plurality of images containing the target object that needs to undergo image processing for protecting privacy (privacy-protected image processing is performed on a plurality of images including a target object requiring privacy protected image processing; [0033]); and an image processing step of performing the image processing on the region determined in the determination step (in the image processing of the target existence regions set (S14), the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the region identified as the target existence region; Fig, 1, 13 and ¶ [0033], [0070]-[0074], [0085]).  
Yasunori et al does not teach a determination step of determining a region on the captured image where a part of the target object protrudes outside a peripheral edge part of the captured image, based on the size of the target object calculated by the calculation step.
Rouh et al is analogous art pertinent to the technical problem addressed by this application and teaches a determination step of determining a region on the captured image where a part of the target object protrudes outside a peripheral edge part of the captured image, based on the size of the target object calculated by the calculation unit (the method of using image processing module 12 includes identifying regions with identifying characteristics including the area imaged beyond the peripheral boundary based on the size of the image and characters of a calculated pixel size and dimension; Figs 1, 2 and pg 11, ln 26 – pg 12, ln 6, and pg 17, ln 21 – pg 18, ln 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Yasunori et al with Rouh et al including a determination step of determining a region on the captured image where a part of the target object protrudes outside a peripheral edge part of the captured image, based on the size of the target object calculated by the calculation step. The correct identification of characters and orientation of the image including characters outside the peripheral edge of the image reduces error rate thereby improving application of reading characters, such as with a license plate, as recognized by Rouh et al (pg 3, ln 23-25).

Regarding Claim 8, Yasunori et al, in view of Rouh et al, teaches the image processing apparatus according to claim 1 (as described above), wherein Yasunori et al further teaches the image processing unit performs the image processing by changing an image of the target object contained in the region (the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the target existence region; ¶ [0070]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunori et al (JP 2017/103748) in view of Rouh et al (WO 2013190202) and in further view of Jun et al (KR 101858099).
Regarding Claim 2, Yasunori et al, in view of Rouh et al, teaches the image processing apparatus according to claim 1 (as described above), wherein Yasunori et al teaches the image processing unit that performs the image processing on the object (the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the region identified as the target existence region; Fig, 1, 13 and ¶ [0033], [0070]-[0074]).
Yasunori et al in view of Rouh et al does not teach a learning model unit that generates a learning model through learning using tutor data containing an image of the target object and outputs a determination result of whether or not an object contained in an input image is the target object, wherein the image processing unit further performs the image processing on the object when the determination result output by the learning model unit indicates that the object contained in the input image is the target object.  
Jun et al is analogous art pertinent to the technological problem addressed in this application and teaches a learning model unit that generates a learning model through learning using tutor data containing an image of the target object and outputs a determination result of whether or not an object contained in an input image is the target object (a license plate area determination unit 1102 is used to determine a license plate area using machine learning that is trained using license plate images to correctly identify license plates; Fig 11 and ¶ [0094], [0106]), wherein the image processing unit further performs the image processing on the object when the determination result output by the learning model unit indicates that the object contained in the input image is the target object (candidate regions in the images that identify the license plate can be processed such as edge enhancement to remove noise; ¶ [0095]-[0098]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Yasunori et al with Rouh et al and Jun et al including a learning model unit that generates a learning model through learning using tutor data containing an image of the target object and outputs a determination result of whether or not an object contained in an input image is the target object, wherein the image processing unit further performs the image processing on the object when the determination result output by the learning model unit indicates that the object contained in the input image is the target object.  The use of machine learning to determine a vehicle license improves the likelihood of identifying areas that are license plates, which is important in automation to detecting protecting privacy and sensitive information, as recognized by Jun et al (¶ [0004], [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao et al (CN 108268871) teaches a neural network license plate recognition method and system including training based on license plate characters.
Frome et al (US 8345921) teaches object, such as a license plate, detection using a neural network and the blurring of the object detected for privacy protection.
Urao (JP 2015114983) teaches a license plate detection device and method including identification of characters of special plates towards privacy protection and special access.
Chen et al (CN 105740751) teaches target identification including positional and size information of the target.
Asano (JP 2014126887) teaches a license plate determination device including a calculating unit for measuring distance between scanning system and vehicle scanned. 
Ma (CN 109076163) teaches an imaging device to identify a vehicle license plate of a moving vehicle and includes methodology for pixel interpolation, mosaic processing and white balance processing and teaches the identification of characters outside of the peripheral edge of the image.
Sugimoto (JP 2019008709) teaches an information device with processing system to calculate and determine a risk level in a vehicle caused by another vehicle based on scanning and analyzed data. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667